PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KAKINUMA et al.
Application No. 15/329,779
Filed: 27 Jan 2017
For: TRANSPARENT LAMINATE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181 (no fee), filed January 28, 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent and in the alternative a decision on petition under 37 CFR 1.182 requesting issuance of duplicate Letters Patent.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.182 is GRANTED.

Petitioner states that the original Letters Patent was never received. 

The Office follows the guidelines set forth in MPEP § 711.03(c) (see also “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 Official Gazette 53 (November 16, 1993), which sets forth that, in the absence of any irregularity in the mailing of an Office action (in this case, the Letters Patent), there is a strong presumption that the Office action (Letters Patent) was properly mailed to practitioner at the address of record.  This presumption may be overcome by a showing that the Letters Patent was not in fact received.  In this regard, the showing required to establish the failure to receive the Letters Patent must consist of the following:


	1.  a statement from practitioner stating that the Letters Patent was not received by the 	practitioner;
	2.  a statement from the practitioner attesting to the fact that a search of the file jacket
	 and docket records indicates that the Letters Patent was not received; and
	3.  a copy of the docket record where the nonreceived Letters Patent would have been 	entered had it been received must be attached to and referenced in the practitioner’s 	statement.  

The petition is not accompanied by the evidence required to establish nonreceipt of the original Letters Patent.  In this regard, petitioner has not provided a legible copy of the docket record where the nonreceived Letters Patent would have been entered had it been received.  The evidence submitted does not establish nonreceipt of the Letters Patent at that address. 

In view of the above, the petition fails to provide the necessary evidence to establish nonreceipt of the Letters Patent.  Accordingly, the petition for issuance of a duplicate Letters Patent under 37 CFR 1.181 cannot be granted at this time.  

In regards to the petition under 37 CFR 1.182 the petition is granted.

The Office of Data Management is directed to issue duplicate Letters Patent.

As authorized, the $210 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.  

Telephone inquiries concerning this decision may be directed to Terri Johnson at (571) 272-2991.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (703) 756-1568.

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.



/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	Kimberly House, Randolph Square, (Fax No. (571) 270-9958)